     Case 3:20-cv-01169 Document 1 Filed 11/04/20 Page 1 of 28 Page ID #1




                 IN THE UNITED STATES DISTRICT COURT FOR THE
                         SOUTHERN DISTRICT OF ILLINOIS


 BETH MCGRATH,

                                Plaintiff,
                                                          Case No. 3:20-cv-1169
                        v.

 THE CITY OF GRANITE CITY, ILLINOIS,

                                Defendant.


                      ___________________________________________

                                     COMPLAINT
                      ___________________________________________

                                          INTRODUCTION
       1.      For well over a decade, the City of Granite City, Illinois, maintained and enforced

a compulsory-eviction program as senseless as it was cruel. Routinely, the City would order

private landlords to evict entire families because a tenant or guest committed a crime within city

limits. Between 2010 and late 2019, high-ranking Granite City police officers issued these

compulsory-eviction demands to more than 550 households. On information and belief, hundreds

of people lost their homes as a result.

       2.      Beth McGrath can count herself among them. In the fall of 2018, Beth lived in a

rented home in Granite City, with a nephew and her 22-year-old son. Her son, Quinton, has

schizophrenia and autism. Barely two months after moving into her new home, Beth received a

compulsory-eviction demand from Granite City’s “Crime Free Housing Unit.” Beth had

committed no crime. She had done nothing wrong. But an ex-boyfriend, who sometimes stayed

with her, had been arrested for stealing steel appliances elsewhere in town. And for Granite City,

that was enough to coerce Beth out of her home. The police department ordered her landlord to


                                                -1-
     Case 3:20-cv-01169 Document 1 Filed 11/04/20 Page 2 of 28 Page ID #2




evict her. A hearing officer likewise ordered that the landlord “must begin eviction proceedings.”

And when Beth pleaded to be allowed to stay, the City’s Crime-Free Housing Officer responded

with words to the following effect: “If you feel bad, you should keep better company.”

          3.    As a direct and proximate result of Granite City’s enforcement of its crime-free

housing law, Beth lost her home. The consequences were devastating. The first night after

leaving, she and Quinton slept in their car. For weeks after, they stayed in motel rooms and on

friends’ couches. Each day was a struggle to figure out where they would eat and sleep and clean

themselves. Beth ended up having to give away many of their belongings, or sell them at a steep

discount, because she was desperate for money. In punishing Beth for a crime she did not

commit, Granite City stripped her of her home, her belongings, her security, and her dignity. She

seeks a judgment from this Court to hold the City accountable for violating her rights.

                                 JURISDICTION AND VENUE

          4.    Plaintiff Beth McGrath brings this civil-rights lawsuit under the U.S. Constitution;

the Civil Rights Act of 1871, 42 U.S.C. § 1983; and the Declaratory Judgment Act, 28 U.S.C.

§ 2201.

          5.    This Court has jurisdiction over this action under 28 U.S.C. §§ 1331, 1343, 2201,

and 2202 and 42 U.S.C. § 1983.

          6.    Venue lies in this Court under 28 U.S.C. § 1391.

                                             PARTIES

          7.    Plaintiff Beth McGrath is a citizen of the United States and a resident of the City

of Alton, Illinois.




                                                 -2-
     Case 3:20-cv-01169 Document 1 Filed 11/04/20 Page 3 of 28 Page ID #3




       8.      Defendant City of Granite City, Illinois (“Granite City” or “City”) is a municipal

entity organized under the constitution and laws of the State of Illinois. Defendant is located

at 2000 Edison Avenue, Granite City, Illinois.

                                   FACTUAL ALLEGATIONS

       9.      From around 2006 till earlier this year, Granite City enforced a “crime-free

housing ordinance.” Under the ordinance, the City routinely used the threat of sanctions to

coerce private landlords to evict private tenants who did nothing wrong. Between 2010 and 2019,

the City issued compulsory-eviction demands to more than 550 households—among them, Beth

McGrath’s.

       A.      “He is guilty if I say he is guilty”: Granite City’s compulsory-eviction law

       10.     In 2013, the St. Louis Business Journal asked Brian Konzen to identify the

“[m]ost controversial issue you’ve worked on” during his many years as city attorney for Granite

City. His answer: the “crime-free housing program.” Julie Murphy, Beyond zoning: St. Louis

area attorneys see it all, St. Louis Bus. J. (Sept. 27, 2013).

       11.     Benign in label, Granite City’s “crime-free housing program” was deeply

unconstitutional in practice. In truth, it was a compulsory-eviction program. Under it, the City

could—and did—coerce private landlords to evict entire families from their homes based on

crimes committed by other people at other places.

       12.     First enacted in 2006, Granite City’s compulsory-eviction law applied to all rental

properties located within the corporate limits of Granite City. The law also applied to certain

properties that were subject to a “contract for deed” (also known as an installment contract).

Granite City Mun. Code § 5.142.010. (Citations in this Complaint to the Granite City Municipal

Code are to the version of the code in force during the time relevant to this case.)




                                                  -3-
     Case 3:20-cv-01169 Document 1 Filed 11/04/20 Page 4 of 28 Page ID #4




       13.     Granite City’s compulsory-eviction law was not limited in its application to

public housing.

       14.     Rather, Granite City’s compulsory-eviction law applied to all private rental

properties in the City.

       15.     Landlords were subject to governmental sanctions if they violated the

compulsory-eviction law. These governmental sanctions included monetary fines and suspension

or revocation of their business license.

       16.     Among the violations that could give rise to governmental sanctions were the

following:

               The failure of the licensed lessor to take prompt, diligent and lawful steps to
               remove the lessees from possession of the rental unit;
               a.         Following notice of the commission of a felony in the rental unit where
                          allowed or permitted by lessee, or
               b.         Following notice of four ordinance violations in the residential rental
                          unit, where allowed or permitted by lessee, or
               c.         Following notice of other violation of the crime-free housing lease
                          addendum, exhibit B, as now or as hereafter amended, where violation of
                          that lease addendum expressly constitutes good cause for termination of
                          the lease.
Id. § 5.142.050(A)(3).

       17.     The addendum referenced in Section 5.142.050(A)(3)(c) proscribed all manner of

criminal offenses committed by tenants, members of their households, or guests—not just on the

rental property, but elsewhere too. For example, the addendum provided:

               a.         The “Lessee or any member of lessee’s household, shall not engage in

                          criminal activity, including drug-related criminal activity, within the city

                          limits of the City of Granite City.” Lease Addendum for Crime Free

                          Housing ¶ 1.



                                                   -4-
     Case 3:20-cv-01169 Document 1 Filed 11/04/20 Page 5 of 28 Page ID #5




               b.      The “Lessee or members of lessee’s household, shall not engage in any act

                       intended to facilitate criminal activity, including drug-related criminal

                       activity within the city limits of the City of Granite City.” Id. ¶ 3

                       (emphasis in original).

               c.      The “Lessee, or a member of lessee’s household, shall not engage in any

                       criminal activity found to be equivalent to a Forcible Felony at any

                       location, on the property premise or otherwise.” Id. ¶ 8.

       18.     At all relevant times, moreover, it was Granite City’s policy and practice to

expand certain of these addendum provisions even further. For example, the addendum provided

that neither the lessee nor “members of lessee’s household” shall engage in any act intended to

facilitate criminal activity within city limits. Id. ¶ 3. But in compulsory-eviction demands, the

City asserted that it was enough for a “Lessee’s guest” to have engaged in such an act.

       19.     The addendum further provided that “a single violation of any of the provisions”

in the addendum “shall be good cause for termination of lease.” Id. ¶ 9.

       20.     The addendum was not a “lease addendum” as most people would understand that

phrase. Neither landlords nor tenants were free to negotiate or opt out of the addendum. Rather,

the City mandated that landlords and tenants sign the document as a condition of receiving their

occupancy permits. Even that was an empty act; if no one were to sign it, the addendum still

would apply. By law—the ordinance provided—“[e]very agreement for lease of residential real

estate located within the corporate limits of the city of Granite City . . . shall be deemed to

include all terms listed on the lease addendum.” Granite City Mun. Code § 5.142.060.

       21.     In this way, Granite City’s compulsory-eviction law differed fundamentally from

the type of program recommended by the original developer of crime-free housing programs. In




                                                 -5-
     Case 3:20-cv-01169 Document 1 Filed 11/04/20 Page 6 of 28 Page ID #6




2019, the founder and executive director of the International Crime Free Association Inc. “said

his association recommends cities implement voluntary programs, not mandatory ones.” Garrett

Bergthold, ACLU challenges Adelanto’s crime-free rental law, Daily Press (Mar. 19, 2019),

https://tinyurl.com/y5w4cflx. More recently, he told a journalist “that he and his association

advise against mandatory crime-free-housing programs that require landlords to follow police

recommendations.” Leora Smith, When the Police Call Your Landlord: Crime-free-housing

programs are quietly giving police widespread influence over landlords and their tenants, The

Atlantic (Mar. 13, 2020), https://tinyurl.com/tfxkdkt.

       22.     At all times relevant to this case, Granite City embraced just such a “mandatory

crime-free-housing program[].” Not only were landlords and tenants automatically deemed to

have acquiesced to the City’s crime-free lease addendum, but landlords were required by law to

enforce the addendum whenever the City demanded that they do so. As described above, a

landlord was required by law “to take prompt, diligent and lawful steps to remove the lessees

from possession of the rental unit” upon the City’s notifying the landlord of any “violation of

the crime-free housing lease addendum.” Granite City Mun. Code § 5.142.050(A)(3)(c).

       23.     The end result of Granite City’s compulsory-eviction law was that landlords were

required by law to evict entire families whenever the City claimed that any guest of a tenant or

member of a tenant’s “household” (1) “engage[d] in criminal activity” anywhere in Granite City,

(2) “engage[d] in any act intended to facilitate criminal activity” anywhere in Granite City, or (3)

committed a “forcible felony” anywhere at all. See Lease Addendum for Crime Free Housing

¶¶ 1, 3, 8; see also Granite City Mun. Code § 5.142.050(A)(3)(c).




                                                -6-
     Case 3:20-cv-01169 Document 1 Filed 11/04/20 Page 7 of 28 Page ID #7




       24.     If the City demanded that a landlord evict a lessee under the compulsory-eviction

law, the landlord did not have discretion to forgo eviction because the lessee was innocent of any

wrongdoing.

       25.     If the City demanded that a landlord evict a lessee under the compulsory-eviction

law, the landlord did not have discretion to forgo eviction because the lessee was not involved in

the alleged criminal activity.

       26.     If the City demanded that a landlord evict a lessee under the compulsory-eviction

law, the landlord did not have discretion to forgo eviction because the lessee was unaware of the

alleged criminal activity.

       27.     If the City demanded that a landlord evict a lessee under the compulsory-eviction

law, the landlord did not have discretion to forgo eviction because the alleged criminal activity

took place at a location other than the rental property.

       28.     If the City demanded that a landlord evict a lessee under the compulsory-eviction

law, the landlord did not have discretion to forgo eviction because the alleged criminal activity

had no connection to the rental property.

       29.     If the City demanded that a landlord evict a lessee under the compulsory-eviction

law, the landlord did not have discretion to forgo eviction for any reason at all.

       30.     When the City claimed that a predicate crime had taken place under the

compulsory-eviction law, the landlord had no choice but to evict the entire family living at the

rental property or face revocation or suspension of his license. At the same time, however,

nothing in the compulsory-eviction law prevented the same landlord from renting any other

property in Granite City to the same evicted tenants. Nor did the compulsory-eviction law

prevent any other landlord from renting any other property in Granite City to those tenants.




                                                 -7-
     Case 3:20-cv-01169 Document 1 Filed 11/04/20 Page 8 of 28 Page ID #8




       31.     Before Granite City could take action to revoke or suspend a landlord’s business

license under the compulsory-eviction law, the ordinance provided that certain procedures “shall

be followed.” Granite City Mun. Code § 5.142.080. “Simultaneously with the service of any

request made upon a landlord for implementation of eviction or other proceedings to terminate a

residential lease,” Granite City was required to serve upon both “the landlord and the tenant” a

notice containing the following information:

               a.      A copy of the compulsory-eviction law;

               b.      The address of Granite City’s building and zoning administrator; and

               c.      “[F]acts alleging the grounds for revocation or suspension of the lessor’s

                       or landlord’[s] license.”

Id. § 5.142.080(A).

       32.     Upon receipt of this information, either the landlord or the lessee could file a

written grievance with the building and zoning administrator “within fifteen days of the date

stated on the notice served.” Id.

       33.     If either the landlord or the lessee invoked the grievance process, the City was

required to schedule a hearing. Id. § 5.142.080(B).

       34.     At the hearing, the ordinance provided, “[t]he hearing officer’s decision shall be

limited to the question whether the landlord must begin eviction proceedings against the

tenant.” Id. § 5.142.080(M).

       35.     At the hearing, the ordinance provided, the landlord or the lessee “must first make

a showing of an entitlement to the relief sought.” Id. § 5.142.080(J). Only “thereafter” was the

City obliged to “sustain the burden of justifying the action or failure to act against which the

grievant is directed.” Id.




                                                   -8-
     Case 3:20-cv-01169 Document 1 Filed 11/04/20 Page 9 of 28 Page ID #9




       36.       At one such hearing, on information and belief, a high-ranking officer with the

Granite City Police Department demanded that a pregnant woman be evicted based on an

offense allegedly committed by her fiancé. The police officer, on information and belief,

justified the City’s position on the following ground: “He is guilty if I say he is guilty.” See

Complaint against Granite City, The Defendant (last visited Oct. 30, 2020),

https://tinyurl.com/yyj8un2l.

       37.       At all relevant times, there was no requirement in Granite City’s compulsory-

eviction law that the City prove that the lessees were complicit in a household member’s or

guest’s criminal activity.

       38.       At all relevant times, there was no requirement in Granite City’s compulsory-

eviction law that the City prove that the lessees were aware of a household member’s or guest’s

criminal activity.

       39.       For many offenses, there was no requirement in Granite City’s compulsory-

eviction law that the City prove that the predicate criminal activity occurred at the lessees’ home.

       40.       At all relevant times, it was not a defense to enforcement of Granite City’s

compulsory-eviction law that no lessee was complicit in the criminal activity of a household

member or guest.

       41.       At all relevant times, it was also not a defense to enforcement of Granite City’s

compulsory-eviction law that the lessees were unaware of the criminal activity of a household

member or guest.

       42.       For many offenses, it was not a defense to enforcement of Granite City’s

compulsory-eviction law that the predicate criminal activity occurred at a location other than the

lessees’ home.




                                                  -9-
    Case 3:20-cv-01169 Document 1 Filed 11/04/20 Page 10 of 28 Page ID #10




        B.     Beth McGrath

        43.    Beth McGrath has been unemployed and on disability for over a decade. She has

two adult sons, the younger of whom, Quinton, is now in his mid-twenties. Quinton suffers from

schizophrenia and autism. At all times relevant to this case, Quinton lived with Beth.

        44.    Around January 2018, Beth and Quinton moved to Granite City and began living

in a rental property on Cleveland Boulevard. During this period, one of Beth’s nephews (around

seventeen years old) lived with them too; at the time, Beth served as his foster parent.

        45.    Beth had difficulty climbing the stairs at her Cleveland Boulevard home. Some of

her neighbors also complained about Quinton. Because of his condition, Quinton would often sit

outside their house and talk to himself. As Beth understands it, this habit bothered some of their

neighbors. Between the stairs and the neighbors, Beth ended up moving out in or around August

2018.

        46.    In early September 2018, Beth, Quinton, and Beth’s nephew moved into a new

rental home, at 1712 Delmar Avenue in Granite City. The home at 1712 Delmar Avenue was

owned and rented out by a private landlord.

        47.    A month later, around October 14, 2018, Beth rented a U-Haul truck to move

some new furniture into the home.

        48.    Two men helped Beth move the items: John Garrison and Timothy Woodrome.

Beth had previously been in a long-term relationship with John Garrison. They had ended their

relationship about a year earlier, but they continued to see each other from time to time and

Garrison would sometimes stay over at Beth’s home. During Beth’s first month at 1712 Delmar

Avenue, John Garrison sometimes visited her. And because Beth was unable to transport her new

furniture alone, she needed his and Timothy Woodrome’s assistance for the move.




                                                -10-
    Case 3:20-cv-01169 Document 1 Filed 11/04/20 Page 11 of 28 Page ID #11




       49.     John Garrison and Timothy Woodrome helped Beth load the furniture into the

truck, unload it at her new house, and move it inside. The next day, the men asked Beth if they

could use the U-Haul to move some of Timothy Woodrome’s belongings. Beth acquiesced.

       50.     That night, the men returned. They told Beth they had not finished moving

Timothy Woodrome’s belongings and asked whether they could keep the U-Haul for another

day. Beth told them that they could keep it if they would pay the truck-rental company for the

extra day. Only after the truck-rental company contacted her later that week did Beth learn that

the men had kept the U-Haul for another two to three days.

       51.     Over the next couple of weeks, Beth had little if any contact with John Garrison.

       52.     On or around the evening of October 31, 2018, John Garrison showed up at

Beth’s home. In Beth’s understanding, John Garrison’s father had kicked him out, and he needed

a place to sleep. Beth let him spend the night.

       53.     The next day, Granite City police officers knocked on the door of Beth’s house.

The officers told Beth they wanted to speak with her about the U-Haul she had rented the

previous month. They told her the U-Haul had been used in a crime.

       54.     Beth had no idea what the officers were talking about, and she told them as much.

She also explained that John Garrison and Timothy Woodrome had taken the U-Haul after she

had finished using it. And she told the officers that John Garrison was presently in the home.

       55.     The officers then took John Garrison to the police station for further questioning.

       56.     On information and belief, John Garrison and Timothy Woodrome had driven the

U-Haul truck to a Prairie Farms Dairy facility—located within the city limits of Granite City—in

the early morning hours of October 16. On information and belief, John Garrison and Timothy

Woodrome stole various steel appliances from the facility.




                                                  -11-
    Case 3:20-cv-01169 Document 1 Filed 11/04/20 Page 12 of 28 Page ID #12




       57.     On information and belief, both men were charged with felony theft based on this

incident, and John Garrison later served 30 days in prison for his crime.

       58.     Soon after learning of John Garrison’s wrongdoing, Beth broke off all contact

with him.

       C.      “If you feel bad, you should keep better company”: Granite City makes Beth
               homeless

       59.     Granite City lost no time kicking its compulsory-eviction machine into high gear.

       60.     Within days of John Garrison’s arrest, Beth received a compulsory-eviction

demand in the mail.

       61.     The demand was sent from Lieutenant Mike Parkinson, Granite City’s “Crime

Free Multi-Housing Officer.”

       62.     The letter first stated in general terms that

               It is my understanding there is evidence of either the commission of a
               felony in your rental unit allowed or permitted by your lessee, or four
               Ordinance violations in your residential rental unit, or in common areas
               related to your rental unit, within the past six (6) months, or violation of
               any term of the lease addendum for crime free housing as detailed in
               Ordinance #8343.

       63.     The letter also stated (with capitalizations altered):

               On October 19th, 2018 members of the Granite City Police Department
               investigated a theft of equipment from Prarie Farms, 1800 Adams St., in
               Granite City. This investigation lead to the arrest of John T. Garrison for
               felony theft. Garrison was arrested at 1712 Delmar and advised he lived at
               that address without having been placed on the occupancy permit. The
               theft was facilitated by the use of the rental truck that was rented by Beth
               A. McGrath also a tenant of 1712 Delmar Ave. On November 1st, 2018
               John T. Garrison was formally charged with theft over $500.00 a class 3
               felony, Madison County Warrant 2018CF003306.

       64.     Beth requested a hearing at city hall.

       65.     The City set a grievance hearing for December 17, 2018.




                                                 -12-
    Case 3:20-cv-01169 Document 1 Filed 11/04/20 Page 13 of 28 Page ID #13




       66.     After receiving the compulsory-eviction demand, Beth repeatedly tried to call

Lieutenant Parkinson. She recalls speaking with him on the phone once. On that call, she begged

him to let her stay in her home. Lieutenant Parkinson rebuffed her pleas with comments to the

following effect: “Quit your crying,” “I have no sympathy for you whatsoever,” and “If you feel

bad, you should keep better company.” He also told her that filing an appeal “probably wouldn’t

help you” (or words to that effect).

       67.     Undeterred, Beth attended the grievance hearing.

       68.     Before her case was called, Beth approached Lieutenant Parkinson and again

asked him to let her stay in her house. Lieutenant Parkinson responded with words to the

following effect: “Like I told you, Ms. McGrath, I have no sympathy for you. We know he was

living with you. Save it for the judge.”

       69.     Before the hearing officer, Beth stated that “when the police came, [Garrison’s

crime] was brand new to me.” She stated that “I had no idea they were robbing anything.” She

also told the hearing officer: “I’m not looking for sympathy, but I have two disability -- two

disabled kids in my home: one is my nephew, who’s foster care, and one is my twenty-two-year-

old son, who has schizophrenia and autism.”

       70.     Since John Garrison’s arrest, Beth explained, “John has been to my door, he’s

banged on my door, and I’m scared to open the door for him to even have a conversation with

him, because I’m scared that if I open the door for him and he gets caught there they’re going to

say that he lives with me.”

       71.     Through tears, Beth asked the hearing officer: “Am I going to stay in my house?”

       72.     At the grievance hearing, the police officer representing Granite City focused

almost exclusively on the City’s claim that John Garrison resided or was a guest at Beth’s home.




                                               -13-
    Case 3:20-cv-01169 Document 1 Filed 11/04/20 Page 14 of 28 Page ID #14




       73.       At the grievance hearing, the police officer representing Granite City did not

contend that Beth was a participant or co-conspirator in the crime committed by John Garrison.

       74.       At the grievance hearing, the police officer representing Granite City presented no

evidence suggesting that Beth was a participant or co-conspirator in the crime committed by

John Garrison.

       75.       A true and correct copy of the City’s audio recording of the December 17, 2018

hearing accompanies this Complaint as Exhibit 1.

       76.       In February 2019, the City issued the hearing officer’s decision. In a section titled

“FINDINGS OF FACT,” the City’s hearing officer wrote:

                 A violation has occurred pursuant to Granite City Ordinance 8186-AN
                 ORDINANCE TO AMENDORDINANCE 7948, TO REGULATE
                 BUSINESS LICENSES FOR LESSORS OF RESIDENTIAL UNITS,
                 AND TO CALL FOR REVOCATION OF LESSOR’S BUSINESS
                 LICENSES, WHERE THE LESSOR PERMIT’S THE LEASED
                 PREMISES TO HARBOR CRIMINAL ACTIVITY.

       77.       The hearing officer’s decision included no other “findings of fact.”

       78.       On information and belief, the City’s hearing officer recited identically worded

“findings of fact” in almost every grievance hearing held under Granite City Municipal Code

§ 5.142.080.

       79.       The “findings of fact” issued in Beth’s hearing even contained the same

typographical errors as the “findings of fact” issued in other grievance hearings. Those same

typographical errors appeared in “findings of fact” issued as early as January 2011.

       80.       On information and belief, the City’s hearing officer copied the “findings of fact”

from a decision issued in a previous grievance hearing and pasted that text into a new document

to create “findings of fact” for Beth. On information and belief, the City’s hearing officer

engaged in this boilerplate practice from as early as 2011 until November 2019.



                                                 -14-
    Case 3:20-cv-01169 Document 1 Filed 11/04/20 Page 15 of 28 Page ID #15




           81.   For his “DECISION,” the City’s hearing officer wrote: “The landlord, Scheffel

Rentals, must begin eviction proceedings against the tenant, Beth McGrath.”

           82.   On information and belief, Beth’s landlord did not want to evict Beth.

           83.   On information and belief, but for Granite City’s compulsory-eviction demand,

Beth’s landlord would not have chosen to end Beth’s lease at 1712 Delmar Avenue based on

John Garrison’s crime.

           84.   Given the City’s demand that he “must begin eviction proceedings,” however,

Beth’s landlord felt that he had no choice but to comply with the City’s order.

           85.   Beth’s landlord owned other rental properties in the area, and he tried to find

another one for Beth and Quinton to move into. But no property that might accommodate them

was move-in ready.

           86.   To avoid having to go through an eviction proceeding—which would have made

finding a new home even harder—Beth left 1712 Delmar Avenue without having anywhere else

to live.

                                         HARM TO BETH

           87.   The first night after leaving their home at 1712 Delmar Avenue, Beth and her son

Quinton slept in their car.

           88.   In the following three to four weeks, Beth tried desperately to find a new place for

them to live. She estimates that she looked at dozens of rental properties.

           89.   During this period, Beth and Quinton had no reliable place to stay. Most days,

they would have to figure out where they were going to sleep and eat and clean themselves.

           90.   Some nights, Beth and Quinton would have to stay on friends’ couches.

           91.   Other nights, Beth and Quinton would stay in a motel room.




                                                 -15-
    Case 3:20-cv-01169 Document 1 Filed 11/04/20 Page 16 of 28 Page ID #16




        92.     During this period, the Salvation Army paid for Beth and Quinton to spend ten

days in a motel.

        93.     During this period, Beth struggled to get food for herself and for Quinton.

        94.     During this period, Beth struggled to find places for her and Quinton to stay.

        95.     During this period, Beth struggled even to find places for her and Quinton to

shower.

        96.     Having lost her home, Beth had to give away many of her belongings, including a

couch, a recliner chair, and dishes. Others she sold, including two televisions and Quinton’s

laptop and PlayStation. Because she desperately needed the money and had nowhere to store all

her belongings, Beth sold her property for far less than it was worth.

        97.     After around three weeks of homelessness, Beth finally moved into a new rental

property, this one in Alton, Illinois.

        98.     Granite City’s compulsory-eviction law, the City’s enforcement of its

compulsory-eviction law, and the City’s policies and practices associated with its compulsory-

eviction law directly and proximately caused serious harms to Beth, including but not limited to:

                a.      Losing her home. As a direct and proximate result of Granite City’s

                        compulsory-eviction law, the City’s enforcement of its compulsory-

                        eviction law, and the City’s policies and practices associated with its

                        compulsory-eviction law, Beth was forced to surrender her leasehold

                        interest in 1712 Delmar Avenue and move out of her home. Beyond the

                        value of the leasehold, losing her home caused Beth substantial harm, both

                        economic and noneconomic.




                                                 -16-
Case 3:20-cv-01169 Document 1 Filed 11/04/20 Page 17 of 28 Page ID #17




        b.    Losing time. As a direct and proximate result of Granite City’s

              compulsory-eviction law, the City’s enforcement of its compulsory-

              eviction law, and the City’s policies and practices associated with its

              compulsory-eviction law, Beth spent weeks trying to find a new place to

              live, trying to find interim shelter, and trying to find ways to ensure that

              she and her son could eat, sleep, and engage in basic hygiene.

        c.    Losing property. As a direct and proximate result of Granite City’s

              compulsory-eviction law, the City’s enforcement of its compulsory-

              eviction law, and the City’s policies and practices associated with its

              compulsory-eviction law, Beth suffered economic harm. She gave away

              belongings that she would have kept but for the City’s compulsory-

              eviction law, the City’s enforcement of its compulsory-eviction law, and

              the City’s policies and practices associated with its compulsory-eviction

              law. She sold other property (much of it at a steep discount) that she

              would have kept but for the City’s compulsory-eviction law, the City’s

              enforcement of its compulsory-eviction law, and the City’s policies and

              practices associated with its compulsory-eviction law.

        d.    Losing money. As a direct and proximate result of Granite City’s

              compulsory-eviction law, the City’s enforcement of its compulsory-

              eviction law, and the City’s policies and practices associated with its

              compulsory-eviction law, Beth also was forced to incur costs. She spent

              money on gas so that she could drive her car to look for a new home and

              to look for temporary shelter. She also spent money on motel rooms. She




                                       -17-
    Case 3:20-cv-01169 Document 1 Filed 11/04/20 Page 18 of 28 Page ID #18




                       would not have incurred these and other expenses but for the City’s

                       compulsory-eviction law, the City’s enforcement of its compulsory-

                       eviction law, and the City’s policies and practices associated with its

                       compulsory-eviction law.

                              CONSTITUTIONAL VIOLATIONS

                                          Count I
                        Fourteenth Amendment to the U.S. Constitution
                                    (Due Process Clause)

       99.     Plaintiff adopts and realleges the allegations contained in paragraphs 1 through 98

of this Complaint.

       100.    The Due Process Clause of the Fourteenth Amendment to the United States

Constitution provides that no state shall “deprive any person of life, liberty, or property, without

due process of law.”

       101.    The Due Process Clause secures against state infringement of those fundamental

rights and liberties that are deeply rooted in our Nation’s history and traditions and that are

implicit in the concept of ordered liberty.

       102.    Among those rights is the right of innocent people not to be punished by the

government.

       103.    Stripping innocent people of their home based on the crime of another infringes

their fundamental rights.

       104.    Beth had a fundamental property right and a fundamental liberty interest in her

lease with the owner of 1712 Delmar Avenue, in Granite City, Illinois.

       105.    Beth had a fundamental property right and a fundamental liberty interest in her

home at 1712 Delmar Avenue, in Granite City, Illinois.




                                                -18-
    Case 3:20-cv-01169 Document 1 Filed 11/04/20 Page 19 of 28 Page ID #19




       106.    Granite City’s compulsory-eviction law, its enforcement of the compulsory-

eviction law, and its policies and practices associated with the compulsory-eviction law violated

Beth’s fundamental rights under the Due Process Clause.

       107.    To the extent Beth’s lease authorized her landlord to terminate the agreement in

certain circumstances, her landlord retained the discretion (as with any contract) to enforce or not

enforce his right to terminate the agreement.

       108.    On information and belief, Beth’s landlord did not want to terminate his lease

with Beth based on the crime committed by John Garrison.

       109.    On information and belief, but for Granite City’s compulsory-eviction demand,

Beth’s landlord would not have chosen to end Beth’s lease at 1712 Delmar Avenue based on

John Garrison’s crime.

       110.    Effectively, the compulsory-eviction law required that Beth’s interest in her home

at 1712 Delmar Avenue be extinguished.

       111.    Extinguishing Beth’s interest in her home at 1712 Delmar Avenue served no

purpose beyond punishing her (and her son) for a crime committed by John Garrison.

       112.    In fact, the effect of extinguishing Beth’s property right in her home at 1712

Delmar Avenue in these circumstances was to punish Beth far more harshly than John

Garrison—even though Garrison is the one alleged to have committed the crime in question.

       113.    Granite City did not contend at the grievance hearing that Beth was a participant

or co-conspirator in the crime committed by John Garrison.

       114.    Beth was not a participant or co-conspirator or in any other way involved in the

crime committed by John Garrison.




                                                -19-
       Case 3:20-cv-01169 Document 1 Filed 11/04/20 Page 20 of 28 Page ID #20




         115.   In fact, Beth did not even learn about John Garrison’s crime until long after it

took place.

         116.   In being targeted by Granite City’s compulsory-eviction law, Beth was not

punished for anything she did. She was instead punished purely because Granite City believed

that John Garrison spent some amount of time at her home. Holding individuals strictly liable for

crimes committed by people they associate with infringes their fundamental rights.

         117.   The City’s efforts to strip Beth of her home for a crime committed by an ex-

boyfriend shock the conscience.

         118.   Just as Granite City could not constitutionally violate Beth’s fundamental rights

directly, the City could not constitutionally coerce her landlord to violate her fundamental rights

on the City’s behalf.

         119.   Granite City’s compulsory-eviction law, on its face and as applied to Beth,

violated Beth’s rights under the Due Process Clause of the Fourteenth Amendment and harmed

her.

                                           Count II
                         Fourteenth Amendment to the U.S. Constitution
                                   (Equal Protection Clause)

         120.   Plaintiff adopts and realleges the allegations contained in paragraphs 1 through 98

of this Complaint.

         121.   The Equal Protection Clause of the Fourteenth Amendment requires government

officials to treat similarly situated individuals similarly.

         122.   Granite City’s compulsory-eviction law violated Beth’s rights under the Equal

Protection Clause in at least two ways.




                                                  -20-
    Case 3:20-cv-01169 Document 1 Filed 11/04/20 Page 21 of 28 Page ID #21




       123.    First, the compulsory-eviction law treated Beth differently from people who are

identically situated in all respects but one: having a traditional mortgage or owning their home

outright rather than possessing a leasehold interest.

       124.    The City’s compulsory-eviction law distinguished between (1) people who own

their homes in fee simple or who have traditional mortgages, and (2) people who rent their

homes or who are buying their homes under an installment contract.

       125.    Under the City’s compulsory-eviction law, people who owned their homes in fee

simple or who had traditional mortgages were not punished for crimes committed by other

people. Renters, by contrast, were punished for crimes committed by other people.

       126.    The only reason the City enforced its compulsory-eviction law against Beth is that

her property interest in her home at 1712 Delmar Avenue took the form of a leasehold. If she had

held any other property interest in the home—fee simple, fee simple subject to a mortgage lien, a

life estate, etc.—she would not have been subject to the compulsory-eviction law.

       127.    If, at the time John Garrison had committed his offense, Beth had owned her

home in fee simple, the City could not have enforced its compulsory-eviction law against her.

       128.    If, at the time John Garrison had committed his offense, Beth had owned her

home in fee simple subject to a traditional mortgage, the City could not have enforced its

compulsory-eviction law against her.

       129.    In all material respects, Beth was similarly situated to other Granite City residents

who own their homes in fee simple.

       130.    In all material respects, Beth was similarly situated to other Granite City residents

who have a traditional mortgage.




                                                -21-
    Case 3:20-cv-01169 Document 1 Filed 11/04/20 Page 22 of 28 Page ID #22




       131.    In distinguishing between residents who own their homes in fee simple (or subject

to a traditional mortgage) and residents who rent their homes or are buying them under an

installment contract, the City burdened the latter residents’ fundamental rights.

       132.    The City cannot justify under any level of scrutiny its distinction between

residents who own their homes in fee simple (or subject to a traditional mortgage) and residents

who rent their homes or are buying them under an installment contract.

       133.    On information and belief, the City will be unable to produce any evidence

sufficient to justify its distinction between residents who own their homes in fee simple (or

subject to a traditional mortgage) and residents who rent their homes or are buying them under

an installment contract.

       134.    The City’s distinction between residents who own their homes in fee simple (or

subject to a traditional mortgage) and residents who rent their homes or are buying them under

an installment contract fails every level of constitutional scrutiny. That is because the distinction

is not rationally related to a legitimate governmental interest.

       135.    There was no legitimate reason for Granite City’s compulsory-eviction law to

treat Beth worse than residents who own their homes or who have a mortgage.

       136.    Second, Granite City’s compulsory-eviction law treated Beth differently from

other people who have the same amount of alleged responsibility—i.e., none—for the crime

underlying the City’s compulsory-eviction demand.

       137.    Under the compulsory-eviction law, Beth could not legally continue to live in her

home at 1712 Delmar Avenue because John Garrison committed a crime somewhere else.

       138.    Beth was not involved in the crime committed by John Garrison.

       139.    Beth had no responsibility for the crime committed by John Garrison.




                                                 -22-
    Case 3:20-cv-01169 Document 1 Filed 11/04/20 Page 23 of 28 Page ID #23




       140.    In fact, Beth did not know the crime had been committed until long after the fact.

       141.    With respect to the crime that is the basis for Granite City’s compulsory-eviction

demand, Beth was similarly situated to everyone else in the world (except for John Garrison and

Timothy Woodrome) in that she had no responsibility for the crime committed by John Garrison

and Timothy Woodrome.

       142.    Yet Granite City’s compulsory-eviction law singled Beth out for unique—and

uniquely harsh—treatment.

       143.    Having removed Beth from 1712 Delmar Avenue, Beth’s landlord was free to

rent 1712 Delmar Avenue to literally anyone else in the world—including John Garrison, whose

alleged crime was the sole basis for the City’s compulsory-eviction demand.

       144.    Beth was treated worse than everyone else in the world, including John Garrison:

Under the City’s compulsory-eviction law, Beth alone was prohibited from living in her home at

1712 Delmar Avenue.

       145.    There was no good reason for Beth—alone in the world—to be forbidden from

maintaining a home at 1712 Delmar Avenue.

       146.    Immediately upon her leaving 1712 Delmar Avenue, any other landlord at any

other property in Granite City was free to rent any other home to Beth.

       147.    Indeed, Beth was eligible to rent a different home from the same landlord. If, for

example, her landlord also owned 1718 Delmar Avenue, he could have complied with the terms

of the compulsory-eviction law simply by moving Beth next door—even if John Garrison were

to have joined her.

       148.    Requiring Beth to move but not to otherwise change anything about her

household served no legitimate end of government. There was no legitimate reason for Granite




                                               -23-
    Case 3:20-cv-01169 Document 1 Filed 11/04/20 Page 24 of 28 Page ID #24




City to prevent Beth from leasing 1712 Delmar Avenue while leaving her free to lease any other

property within city limits.

        149.    In distinguishing between Beth and everyone else in the world, Granite City’s

compulsory-eviction law burdened Beth’s fundamental rights.

        150.    The City cannot justify under any level of scrutiny its distinction between Beth

and everyone else in the world.

        151.    On information and belief, the City will be unable to produce any evidence

sufficient to justify its distinction between Beth and everyone else in the world.

        152.    The City’s distinction between Beth and everyone else in the world fails every

level of constitutional scrutiny. That is because the distinction is not rationally related to a

legitimate governmental interest.

        153.    There was no legitimate reason for Granite City’s compulsory-eviction law to

treat Beth worse than everyone else in the world.

        154.    For each of the grounds described above, Granite City’s compulsory-eviction law,

on its face and as applied, violated Beth’s rights under the Equal Protection Clause of the

Fourteenth Amendment and harmed her.

                                         Count III
                  First and Fourteenth Amendments to the U.S. Constitution
                                  (Freedom of Association)

        155.    Plaintiff adopts and realleges the allegations contained in paragraphs 1 through 98

of this Complaint.

        156.    The U.S. Constitution (including the First and Fourteenth Amendments) protects

the right of association.




                                                 -24-
    Case 3:20-cv-01169 Document 1 Filed 11/04/20 Page 25 of 28 Page ID #25




       157.       The only reason that Granite City forced Beth out of her home is that Granite City

believed that John Garrison lived at or spent some amount of time at her home.

       158.       Letting a friend and former romantic partner spend time in one’s home is a form

of association.

       159.       Punishing Beth for crimes committed by John Garrison amounted to punishing

her for her decision to associate with John Garrison.

       160.       At all relevant times, Granite City’s compulsory-eviction law contained none of

the procedural protections or substantive requirements found in any of the other legal tools, like

the law of conspiracy, by which one person may be held responsible for the crimes of another.

       161.       Instead, the compulsory-eviction law imposed guilt by association for the crimes

of anyone who ever spent time in a lessee’s home, whether brother, lover, or friend.

       162.       Holding individuals strictly liable for crimes committed by people they associate

with burdens the right to association.

       163.       Upon information and belief, Granite City had no good reason—and possesses no

evidence suggesting it had a good reason—for holding lessees strictly liable for the crimes of

their household members and guests.

       164.       Granite City’s compulsory-eviction law, on its face and as applied to Beth,

unconstitutionally violated Beth’s right to association and harmed her.




                                                 -25-
    Case 3:20-cv-01169 Document 1 Filed 11/04/20 Page 26 of 28 Page ID #26




                                        Count IV
                 Fifth and Fourteenth Amendments to the U.S. Constitution
                                     (Takings Clause)

       165.    Plaintiff adopts and realleges the allegations contained in paragraphs 1 through 98

of this Complaint.

       166.    If this Court denies Plaintiff relief under Counts I through III of this Complaint,

Plaintiff asks that the Court enter judgment in her favor on this Count IV.

       167.    A leasehold is a property interest protected under Illinois law.

       168.    Beth’s leasehold in 1712 Delmar Avenue, in Granite City, was a property interest

protected under Illinois law.

       169.    By coercing Beth to leave 1712 Delmar Avenue against her will, Granite City

deprived her of her entire property interest in 1712 Delmar Avenue.

       170.    Because Beth would not have had to leave 1712 Delmar Avenue but for Granite

City’s enforcement of its compulsory-eviction law, Granite City’s enforcement of the

compulsory-eviction law was the sole cause of the destruction of her property interest in 1712

Delmar Avenue.

       171.    On its face and as applied, Granite City’s compulsory-eviction law deprived Beth

of a reasonable market return on her interest in 1712 Delmar Avenue. Granite City, acting under

color of law, caused Beth to be deprived of her property interest in 1712 Delmar Avenue without

just compensation in violation of the Takings Clause of the Constitution.




                                                -26-
    Case 3:20-cv-01169 Document 1 Filed 11/04/20 Page 27 of 28 Page ID #27




                                     PRAYER FOR RELIEF
Plaintiff requests that the Court:

       A.      Declare that the City of Granite City’s compulsory-eviction law—both on its face

               and as applied to Plaintiff—violated the Fourteenth Amendment’s Due Process

               Clause, the Fourteenth Amendment’s Equal Protection Clause, and the

               constitutional right to association;

       B.      If the Court does not grant Plaintiff relief under Counts I through III of this

               Complaint, declare that the City of Granite City’s enforcement of its compulsory-

               eviction law—both on its face and as applied to Plaintiff—was a taking under the

               Fifth Amendment’s Takings Clause (as incorporated against the States) entitling

               Plaintiff to just compensation;

       C.      Award Plaintiff money damages against the City of Granite City;

       D.      If the Court does not grant Plaintiff relief under Counts I through III of this

               Complaint, award Plaintiff just compensation under the Fifth Amendment (as

               incorporated against the States);

       E.      Award attorneys’ fees, costs, and expenses in this action pursuant to 42 U.S.C.

               § 1988 and all other applicable federal laws;

       F.      Award such further legal and equitable relief as the Court may deem just and

               proper.




                                                 -27-
  Case 3:20-cv-01169 Document 1 Filed 11/04/20 Page 28 of 28 Page ID #28




Dated: November 4, 2020.                  Respectfully submitted,

.                                         s/Samuel B. Gedge               .
Bart C. Sullivan, #6198093                Samuel B. Gedge (lead attorney)
FOXSMITH, LLC                             Robert McNamara
One South Memorial Drive, 12th Floor      Caroline Grace Brothers
St. Louis, MO 63102                       INSTITUTE FOR JUSTICE
Telephone: 314.588.7000                   901 North Glebe Road, Suite 900
Facsimile: 314.588.1965                   Arlington, VA 22203
E-mail: bsullivan@foxsmith.com            Telephone: 703.682.9320
                                          Facsimile: 703.682.9321
                                          E-mail: sgedge@ij.org; rmcnamara@ij.org;
                                          cgbrothers@ij.org




                                       -28-
